 

Exhibit 10.14


SECOND RESTATED EMPLOYMENT AGREEMENT

 

This Second Restated Employment Agreement (“Agreement”), dated as of February
26, 2019 is between Rocky Mountain Chocolate Factory, Inc., a Delaware
corporation (“Employer”), and Bryan J. Merryman (“Employee”).

 

R E C I T A L S:

 

A.     Employee is employed by Employer, and Employer and Employee have entered
into a written agreement dated as of May 21, 1999 (the “Prior Agreement”), to
specify the terms and conditions of Employee’s employment with Employer.

 

B.     Employee has been promoted to the position of President and Chief
Executive Officer of the Company, and Employer and Employee desire to replace
the Prior Agreement with this Agreement.

 

C.     Employer considers the maintenance of a sound management team essential
to protecting and enhancing its best interests and those of its stockholders,
and Employee is a key executive of Employer and an integral member of its
management team.

 

NOW, THEREFORE, in consideration of Employee’s past and future employment with
Employer and other good and valuable consideration, the parties agree as
follows:

 

SECTION 1.     Employment. Employer hereby employs Employee, and Employee hereby
accepts employment, upon the terms and subject to the conditions hereinafter set
forth.

 

SECTION 2.   Duties. Employee shall be employed as President and Chief Executive
Officer of the Company, or such other position to which he may be appointed by
the Board of Directors. Employee agrees to devote his full time and best efforts
to the performance of the duties attendant to his executive position with
Employer.

 

SECTION 3.     Term. The initial term of employment of Employee hereunder shall
commence on the date of this Agreement (the “Commencement Date”) and continue
until the first anniversary of the Commencement Date, unless earlier terminated
pursuant to Section 6 or Section 10. The term of employment of Employee
hereunder will be automatically extended on a month-to-month basis after the end
of the initial term unless either Employer or Employee shall give the other
written notice of its election not to renew this Agreement at least 30 days
prior to the end of the initial one-year term or at least 20 days prior to the
end of any calendar month thereafter.

 

SECTION 4.      Compensation and Benefits. In consideration for the services of
Employee hereunder, Employer shall compensate Employee as follows:

 

(a)      Base Salary. Until the termination of Employee’s employment hereunder,
Employer shall pay Employee, semi-monthly in arrears, a base salary at an annual
rate of not less than $355,000 (as it may be increased from time to time, the
“Base Salary”). The Base Salary as then in effect may not be decreased at any
time during the term of Employee’s employment hereunder and shall be reviewed
annually by Employer. Any increase in the Base Salary shall be in the sole
discretion of the Compensation Committee of the Board of Directors of the
Company.

 

1

--------------------------------------------------------------------------------

 

 

(b)      Management Incentive Bonus. Employee shall be eligible to receive from
Employer such annual incentive bonuses as may be determined by the Compensation
Committee of the Board of Directors or as may be provided in incentive bonus
plans adopted from time to time by Employer.

 

(c)       Vacation. Employee shall be entitled to 15 days of paid vacation per
year at the reasonable and mutual convenience of Employer and Employee. Unless
otherwise approved by the Compensation Committee of the Board of Directors of
the Company, accrued vacation not taken in any calendar year shall not be
carried forward or used in any subsequent calendar year.

 

(d)       Insurance Benefits. Employer shall provide accident, health, dental,
disability and life insurance for Employee under the group accident, health,
dental, disability and life insurance plans maintained by Employer for its
full-time, salaried employees.

 

SECTION 5.    Expenses. The parties anticipate that in connection with the
services to be performed by Employee pursuant to the terms of this Agreement,
Employee will be required to make payments for travel, entertainment of business
associates and similar expenses. Employer shall reimburse Employee for all
reasonable expenses of types authorized by Employer and incurred by Employee in
the performance of his duties hereunder. Employee shall comply with such budget
limitations and approval and reporting requirements with respect to expenses as
Employer may establish from time to time.

 

SECTION 6.      Termination.

 

(a)        General. Employee’s employment hereunder shall commence on the
Commencement Date and continue until the end of the term specified in Section 3,
except that the employment of Employee hereunder shall terminate prior to such
time in accordance with the following:

 

(i)     Death or Disability. Upon the death of Employee during the term of his
employment hereunder or, at the option of Employer, in the event of Employee’s
Disability, upon 30 days’ notice to Employee.

 

(ii)     For Cause. For “Cause” immediately upon written notice by Employer to
Employee. A termination shall be for Cause if

 

(1)     Employee commits a criminal act involving moral turpitude;

 

(2)     Employee commits a material breach of any of the covenants, terms and
provisions hereof or an act of gross negligence or willful misconduct resulting
in a material loss or detriment to Employer; or

 

(3)     Employee fails on a continuing basis, in the judgment of the Board of
Directors of the Company, adequately to perform his duties as an officer of
Employer, and such failure is not cured within 20 days after he receives notice
of such failure from Employer.

 

2

--------------------------------------------------------------------------------

 

 

(iii)     Without Cause. Without Cause upon notice by Employer to Employee.
Without limiting the foregoing, for purposes of Section 6(b)(ii) Employee’s
employment hereunder shall be deemed to have been terminated by Employer without
Cause pursuant to this Section 6(a)(iii) (a) upon the expiration of the term of
Employee’s employment specified in Section 3, if Employer has given the notice
of nonrenewal contemplated by the last sentence of Section 3, or (b) if
Employee’s employment is Constructively Terminated by Employer.

 

(b)        Severance Pay and Bonuses.

 

(i)     Termination Upon Death or Disability. Employee shall not be entitled to
any severance pay or other compensation upon termination of his employment
hereunder pursuant to Section 6(a)(i) except for the following (which shall be
paid promptly after termination, except as specified in subsection (4) below):

 

(1)     his Base Salary accrued but unpaid as of the date of termination;

 

(2)     unpaid expense reimbursements under Section 5 for expenses incurred in
accordance with the terms hereof prior to termination;

 

(3)     compensation for accrued, unused vacation as of the date of termination,
determined in accordance with Employer’s policies and procedures then in effect;
and

 

(4)     any bonus to which Employee would have been entitled for the Bonus
Period if he were still employed hereunder on the last day of the Bonus Period.
Any such bonus shall be paid to Employee (or to his estate, as the case may be)
at the same time bonuses are paid in respect of the Bonus Period to other
employees of Employer entitled to receive bonuses for the Bonus Period. In the
event the determination of Employee’s bonus in respect of the Bonus Period
involves any subjective assessment, such assessment shall be made in a manner
most favorable to Employee. The term “Bonus Period” means the full fiscal year
or other applicable bonus period during which Employee’s employment hereunder
was terminated (or during which Employee became Disabled, in the event of a
termination for Disability).

 

(ii)    Termination Without Cause, Separation Payments. In the event Employee’s
employment hereunder is terminated pursuant to Section 6(a)(iii), Employer shall
pay Employee Separation Payments as Employee’s sole remedy in connection with
such termination. “Separation Payments” are payments made at the monthly rate of
Employee’s Base Salary in effect immediately preceding the date of termination.
Separation Payments shall be made for 12 months after the date of termination
(the “Separation Payment Period”) and shall be paid by Employer in equal monthly
payments in arrears. Subject to Section 11(p), Separation Payments shall be
reduced by the amount of any personal services income earned by Employee from
other sources during the Separation Payment Period. Separation Payments shall be
made for the number of months specified above without regard to the number of
months remaining in the term of this Agreement. Notwithstanding the foregoing,
Employer’s obligation to make, and Employee’s right to receive, Separation
Payments shall terminate immediately upon any violation by Employee of any
covenant contained in Section 8 or 9 hereof. Employer shall also promptly pay
Employee the following:

 

(1)     his Base Salary accrued but unpaid as of the date of termination;

 

3

--------------------------------------------------------------------------------

 

 

(2)     unpaid expense reimbursements under Section 5 for expenses incurred in
accordance with the terms hereof prior to termination; and

 

(3)     compensation for accrued, unused vacation as of the date of termination,
determined in accordance with Employer’s policies and procedures then in effect.

 

This Section 6(b)(ii) is subject to the provisions of Section 10(j) dealing with
the coordination of payments in the event of a Change In Control.

 

(iii)    Termination For Cause, Voluntary Termination. Employee shall not be
entitled to Separation Payments or any other severance pay or other compensation
upon termination of his employment hereunder pursuant to Section 6(a)(ii), or
upon Employee’s voluntary termination of his employment hereunder, except for
the following (which shall be paid promptly after termination):

 

(1)     his Base Salary accrued but unpaid as of the date of termination;

 

(2)     unpaid expense reimbursements under Section 5 for expenses incurred in
accordance with the terms hereof prior to termination; and

 

(3)     compensation for accrued, unused vacation as of the date of termination,
determined in accordance with Employer’s policies and procedures then in effect.

 

(c)        Acceleration of Restricted Stock Units. In the event Employee’s
employment hereunder is terminated pursuant to Section 6(a)(iii), subject to
Section 11(p), all Restricted Stock Units granted to Employee under the Equity
Incentive Plan and outstanding at the time of such termination shall be fully
vested and shall thereafter be settled in accordance with the terms thereof and
the applicable provisions of the Equity Incentive Plan. The Board of Directors
or the Compensation Committee of the Board of Directors of the Company shall
take such action as shall be necessary to authorize and provide for the
foregoing.

 

4

--------------------------------------------------------------------------------

 

 

SECTION 7.     Inventions; Assignment.

 

(a)        Inventions Defined. All rights to discoveries, inventions,
improvements, designs, work product and innovations (including without
limitation all data and records pertaining thereto) that relate to the business
of Employer, whether or not specifically within Employee’s duties or
responsibilities and whether or not patentable, copyrightable or reduced to
writing, that Employee may discover, invent, create or originate during the term
of his employment hereunder or otherwise, and for a period of six months
thereafter, either alone or with others and whether or not during working hours
or by the use of the facilities of Employer (“Inventions”), shall be the
exclusive property of Employer. Employee shall promptly disclose all Inventions
to Employer, shall execute at the request of Employer any assignments or other
documents Employer may deem necessary to protect or perfect its rights therein,
and shall assist Employer, at Employer’s expense, in obtaining, defending and
enforcing Employer’s rights therein. Employee hereby appoints Employer as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by Employer to protect or perfect its rights to any Inventions.

 

(b)        Covenant to Assign and Cooperate. Without limiting the generality of
the foregoing, Employee shall assign and transfer, and does hereby assign and
transfer, to Employer the world-wide right, title and interest of Employee in
the Inventions. Employee agrees that Employer may file copyright registrations
and apply for and receive patents (including without limitation Letters Patent
in the United States) for the Inventions in Employer’s name in such countries as
may be determined solely by Employer. Employee shall communicate to Employer all
facts known to Employee relating to the Inventions and shall cooperate with
Employer’s reasonable requests in connection with vesting title to the
Inventions and related copyrights and patents exclusively in Employer and in
connection with obtaining, maintaining, protecting and enforcing Employer’s
exclusive copyrights and patent rights in the Inventions.

 

(c)        Successors and Assigns. Employee’s obligations under this Section 7
shall inure to the benefit of Employer and its successors and assigns and shall
survive the expiration of the term of this Agreement for such time as may be
necessary to protect the proprietary rights of Employer in the Inventions.

 

(d)        Consideration and Expenses. Employee shall perform his obligations
under this Section 7 at Employer’s expense, but without any additional or
special compensation therefor.

 

SECTION 8.     Confidential Information.

 

(a)      Acknowledgment of Proprietary Interest. Employee acknowledges that all
Confidential Information is a valuable, special and unique asset of Employer’s
business, access to and knowledge of which are essential to the performance of
Employee’s duties hereunder. Employee acknowledges the proprietary interest of
Employer in all Confidential Information. Employee agrees that all Confidential
Information learned by Employee during his employment with Employer or
otherwise, whether developed by Employee alone or in conjunction with others or
otherwise, is and shall remain the exclusive property of Employer. Employee
further acknowledges and agrees that his disclosure of any Confidential
Information will result in irreparable injury and damage to Employer.

 

5

--------------------------------------------------------------------------------

 

 

(b)      Confidential Information Defined. “Confidential Information” means all
confidential and proprietary information of Employer, written, oral or
computerized, as it may exist from time to time, including without limitation(i)
information derived from reports, investigations, experiments, research and work
in progress, (ii) methods of operation, (iii) market data,(iv) proprietary
computer programs and codes, (v) drawings, designs, plans and proposals, (vi)
marketing and sales programs, (vii) franchisee and supplier lists and any other
information about Employer’s relationships with others, (viii) historical
financial information and financial projections, (ix) pricing, product rotation
and similar formulae and policies, (x) all other concepts, ideas, materials and
information prepared or performed for or by Employer and (xi) all information
related to the business, products, purchases or sales of Employer or any of its
franchisees, suppliers and customers, other than information that is made
publicly available by Employer.

 

(c)        Covenant Not To Divulge Confidential Information. Employer is
entitled to prevent the disclosure of Confidential Information. As a portion of
the consideration for the employment of Employee and for the compensation being
paid to Employee by Employer, Employee agrees at all times during the term of
his employment hereunder and thereafter to hold in strict confidence and not to
disclose or allow to be disclosed to any person, firm or corporation, other than
to persons engaged by Employer to further the business of Employer, and not to
use except in the pursuit of the business of Employer, the Confidential
Information, without the prior written consent of Employer. This Section 8 shall
survive and continue in full force and effect in accordance with its terms
after, and will not be deemed to be terminated by, any termination of this
Agreement or of Employee’s employment with Employer for any reason.

 

(d)       Return of Materials at Termination. In the event of any termination or
cessation of his employment with Employer for any reason, Employee shall
promptly deliver to Employer all property of Employer, including without
limitation all documents, data and other information containing, derived from or
otherwise pertaining to Confidential Information. Employee shall not take or
retain any property of Employer, including without limitation any documents,
data or other information, or any reproduction or excerpt thereof, containing,
derived from or pertaining to any Confidential Information. The obligation of
confidentiality set forth in this Section 8 shall continue notwithstanding
Employee’s delivery of such documents, data and information to Employer.

 

SECTION 9.     Noncompetition.

 

(a)       Covenant Not To Compete. Employee acknowledges that during the term of
his employment Employer has agreed to provide to him, and he shall receive from
Employer, special training and knowledge, including without limitation the
Confidential Information. Employee acknowledges that the Confidential
Information is valuable to Employer and, therefore, its protection and
maintenance constitutes a legitimate interest to be protected by Employer by the
enforcement of the covenant not to compete contained in this Section 9. Employee
also acknowledges that such covenant not to compete is ancillary to other
enforceable agreements of the parties, including without limitation the
agreements regarding Confidential Information in Section 8 and the agreements
regarding the payment of Separation Payments and other severance pay and of the
Termination Payment in Section 10, respectively. Therefore, during the term of
this Agreement and for a period of two years (unless extended pursuant to the
terms of this Section 9) after termination of Employee’s employment hereunder
(including, without limitation, a Triggering Termination as defined in Section
10), Employee shall not directly or indirectly

 

6

--------------------------------------------------------------------------------

 

 

(i)    engage, alone or as a shareholder, partner, member, manager, director,
officer, employee of or consultant to any other business organization that
engages or is planning to engage, anywhere in the United States or Canada or in
any other geographic area in or with respect to which Employee has any duties or
responsibilities during the term of his employment with Employer, in any
business activities that relate to the manufacture or retail sale of chocolate
candy, including but not limited to the sale through franchisees (the
“Designated Industry”); or

 

(ii)   solicit or encourage any director, officer, employee of or consultant to
Employer to end his relationship with Employer or commence any such relationship
with any competitor of Employer.

 

Notwithstanding the foregoing, (1) Employee’s noncompetition obligations
hereunder shall not preclude Employee from owning less than five percent of the
voting power or economic interest in any publicly traded corporation conducting
business activities in the Designated Industry and (2) an entity shall not be
deemed to be engaged in the Designated Industry unless its revenue from the
manufacture and/or retail sale of chocolate candy (including sales through
franchisees) represents 25% or more of its total revenue for its full fiscal
quarter immediately preceding the date of termination of Employee’s employment
hereunder (or the date of his association with such entity, if earlier) or any
of the eight immediately subsequent fiscal quarters of such entity.

 

(b)       Extension of Duration; Survival. If Employee violates any covenant
contained in this Section 9, Employer shall not, as a result of such violation
or the time involved in obtaining legal or equitable relief therefor, be
deprived of the benefit of the full period of any such covenant. Accordingly,
the covenants of Employee contained in this Section 9 shall be deemed to have
the duration specified in Section 9(a), which period shall be extended by a
number of days equal to the sum of (i) the total number of days Employee is in
violation of any of the covenants contained in this Section 9 prior to the
commencement of any litigation relating thereto and (ii) the total number of
days the parties are involved in such litigation, through the date of entry by a
court of competent jurisdiction of a final judgment enforcing the covenants of
Employee in this Section 9. This Section 9 shall survive and continue in full
force and effect in accordance with its terms after, and will not be deemed to
be terminated by, any termination of this Agreement or of Employee’s employment
with Employer for any reason.

 

(c)       Severability. If at any time the provisions of this Section 9 are
determined to be invalid or unenforceable by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 9 shall be
considered divisible and shall be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter, and
Employee agrees that this Section 9 as so amended shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

 

7

--------------------------------------------------------------------------------

 

 

SECTION 10.   Termination of Employment in Connection With a Change In Control.

 

(a)       Applicability. Employer recognizes that the possibility of a Change In
Control of Employer may result in the departure or distraction of management to
the detriment of Employer and its stockholders, and Employer has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of key members of Employer’s management team, including
Employee, to their assigned duties. Accordingly, the provisions of this Section
10 shall apply in lieu of all conflicting provisions in this Agreement in the
event Employee’s employment with Employer is terminated in a Triggering
Termination. Each of the following events constitutes a “Triggering Termination”
when Employee’s employment with Employer is:

 

(i)    terminated by Employer or Employee for any reason other than death, or
for no reason, or terminated upon the expiration of Employee’s initial or any
renewal term of employment specified in Section 3, within the 12-month period
following a Change In Control;

 

(ii)    terminated by Employer for any reason other than the commission of a
felony by Employee, or terminated upon the expiration of Employee’s initial or
any renewal term of employment specified in Section 3, during an Applicable
Period;

 

(iii)    Constructively Terminated by Employer during an Applicable Period; or

 

(iv)    terminated in an Agreement Termination pursuant to this
Section 10(a)(iv).

 

(1)     An “Agreement Termination” shall occur when Employee’s employment
hereunder is terminated by Employee in anticipation of a Change In Control to
the extent that his continued employment with Employer is not pursuant to the
terms of this Agreement (other than as provided herein with respect to an
Agreement Termination) and thereafter is only on an at-will basis. Employee’s
determination to effect an Agreement Termination must be based on a good faith
judgment of Employee and any two or more Concurring Persons, in light of the
circumstances as then known or understood by them, that a Change In Control is
going to occur within five business days, but it is not required as a condition
to such good faith judgment that:

 

(I)     Employee or any Concurring Person conduct any investigation or consult
with any other person or group (except only for Employee’s requirement to obtain
the concurrence or approval of Concurring Persons);

 

(II)    no condition remains to be satisfied before the Change In Control can
occur; or

 

(III)   the Board of Directors of Employer has taken any action to approve or
facilitate the Change In Control.

 

8

--------------------------------------------------------------------------------

 

 

(2)     The concurrence or approval of the Concurring Persons is limited to the
occurrence and timing of the Change In Control and is not made regarding the
propriety of Employee’s effecting an Agreement Termination.

 

(3)     In consideration of the right to effect an Agreement Termination and
receive the Termination Payment, Employee agrees that, upon (and
notwithstanding) his exercise of such right, he shall continue, without
interruption until such Change In Control occurs (unless his at-will employment
with Employer is sooner terminated or Constructively Terminated by Employer, as
described in Sections 10(a)(ii) and (iii), or Employee dies or his employment
with Employer is terminated due to Disability), to devote his full time and best
efforts as an at-will employee of Employer to the performance of the same duties
that he performed for Employer, holding the same office or position with
Employer as he held before the Agreement Termination. Employee’s obligation set
forth in the preceding sentence is referred to herein as the “Continued
Performance Obligation.”

 

(4)     Employee shall have no obligation to comply with Section 8(d) until he
has no further Continued Performance Obligation. If the anticipated Change In
Control does not occur within ten business days following the exercise of his
right to effect an Agreement Termination, then such Agreement Termination shall
be void and ineffective, and Employee’s employment under all the terms of this
Agreement (including without limitation his compensation and benefits, duties,
position and rights regarding any other actual or expected Change In Control)
shall be deemed to have continued without interruption.

 

(5)    If Employee fails to satisfy his Continued Performance Obligation, and
such failure continues for more than one business day after receipt by Employee
of written notice from Employer of such failure, then

 

(I)    such Agreement Termination shall be void and ineffective, and Employee
shall be deemed to have voluntarily terminated his employment hereunder before a
Change In Control; and

 

(II)    Employee shall not be eligible to receive the Termination Payment or a
Gross Up Payment.

 

(b)        Termination Payment.

 

(i)     Amount.

 

(1)     Upon the occurrence of a Triggering Termination, Employee shall become
entitled to receive a termination payment (the “Termination Payment) in an
amount equal to 2.99 times the sum of the following items:

 

(I)     Employee’s annualized base compensation determined by using the highest
annual base compensation rate in effect at any time during Employee’s employment
with Employer; and

 

(II)    two times the Target Bonus that would be payable to Employee by Employer
for the bonus period in which the Change In Control occurred; provided that the
amount determined under this Section 10(b)(i)(l)(II) shall not be less than 25%
of the amount determined under Section 10(b)(i)(l)(I);

 

9

--------------------------------------------------------------------------------

 

 

(2)     In addition to the Termination Payment, Employer shall promptly pay the
following amounts described in this Section 10(b)(i)(2) following the date of
the Triggering Termination:

 

(I)     Employee’s Base Salary accrued but unpaid as of the date of the
Triggering Termination;

 

(II)    reimbursement under Section 5 for unpaid expenses incurred in the
performance of his duties hereunder prior to the date of the Triggering
Termination;

 

(III)   any other benefit accrued but unpaid as of the date of the Triggering
Termination; and

 

(IV)  a lump sum cash payment in the amount of $18,000, which represents the
estimated cost to Employee of obtaining accident, health, dental, disability and
life insurance coverage for the 18-month period following the expiration of his
continuation (COBRA) rights; provided that this Section 10(b)(i)(2)(IV) shall be
applied without regard to, and the amount payable under this Section
10(b)(i)(2)(IV) is in addition to, any continuation (COBRA) rights or conversion
rights under any plan provided by Employer, which rights are not affected by any
provision hereof.

 

(ii)    Time for Payment; Interest. Except as otherwise provided in
Section 10(j) and subject to Section 11(p), Employer shall pay the Termination
Payment to Employee for 12 months after the date of termination in equal monthly
payments in arrears. Employer’s obligation to pay to Employee any amounts under
this Section 10, including without limitation the Termination Payment and any
Gross Up Payment due under Section 10(d), shall bear interest at the rate of 18%
per annum or, if different, the maximum rate allowed by law until paid by
Employer, and all accrued and unpaid interest shall bear interest at the same
rate, all of which interest shall be compounded daily.

 

(iii)    Payment Authority. Any officer of Employer (other than Employee) is
authorized to issue and execute a check, initiate a wire transfer or otherwise
effect payment on behalf of Employer to satisfy Employer’s obligations to pay
all amounts due to Employee under this Section 10.

 

(iv)    Termination. Employer’s obligation to pay the Termination Payment shall
not be affected by the manner in which Employee’s employment hereunder is
terminated. Without limiting the generality of the foregoing, Employer shall be
obligated to pay the Termination Payment and any Gross Up Payment regardless of
whether Employee’s termination of employment is voluntary, involuntary, for
cause, without cause, in violation of any employment agreement or other
agreement in effect at the time of the Change In Control (except as provided in
Section 10(a)(iv)(5)(I) with respect to Employee’s failure to satisfy his
Continued Performance Obligation in the event of an Agreement Termination) or
due to Employee’s retirement or Disability. Employee’s notice of his termination
of employment hereunder in connection with a Change In Control may be made by
any means and to any officer of Employer (other than Employee).

 

10

--------------------------------------------------------------------------------

 

 

(c)       Change In Control. A “Change In Control” means a change in control of
Employer after the date of this Agreement in any one of the following
circumstances: (i) there shall have occurred an event that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not Employer is then subject to such reporting requirement; (ii) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) (an
“Acquiring Person”) shall have become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Employer
representing 20% or more of the combined voting power of Employer’s then
outstanding voting securities (a “Share Acquisition”); (iii) Employer is a party
to a merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iv) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (including for this purpose any new director whose
election or nomination for election by Employer’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that an event
described in clause (i) or (ii) shall not be deemed a Change In Control if such
event is approved, prior to its occurrence or within 60 days thereafter by at
least two-thirds of the members of the Board of Directors in office immediately
prior to such occurrence. In addition to the foregoing, a Change In Control
shall be deemed to have occurred if, after the occurrence of a Share Acquisition
that has been approved by a two-thirds vote of the Board as contemplated in the
proviso to the preceding sentence, the Acquiring Person shall have become the
beneficial owner, directly or indirectly, of securities of Employer representing
an additional 5% or more of the combined voting power of Employer’s then
outstanding voting securities (a “Subsequent Share Acquisition”) without the
approval prior thereto or within 60 days thereafter of at least two-thirds of
the members of the Board of Directors who were in office immediately prior to
such Subsequent Share Acquisition and were not appointed, nominated or
recommended by, and do not otherwise represent the interests of, the Acquiring
Person on the Board. Each subsequent acquisition by an Acquiring Person of
securities of Employer representing an additional 5% or more of the combined
voting power of Employer’s then outstanding voting securities shall also
constitute a Subsequent Share Acquisition (and a Change In Control unless
approved as contemplated by the preceding sentence) if the approvals
contemplated by this paragraph were given with respect to the initial Share
Acquisition and all prior Subsequent Share Acquisitions by such Acquiring
Person. The Board approvals contemplated by the two preceding sentences and by
the proviso to the first sentence of this paragraph may contain such conditions
as the members of the Board granting such approval may deem advisable and
appropriate, the subsequent failure or violation of which shall result in the
rescission of such approval and cause a Change In Control to be deemed to have
occurred as of the date of the Share Acquisition or Subsequent Share
Acquisition, as the case may be. Notwithstanding the foregoing, a Change In
Control shall not be deemed to have occurred for purposes of clause (ii) of the
first sentence of this paragraph with respect to any Acquiring Person meeting
the requirements of clauses (i) and (ii) of Rule 13d-l(b)(1) promulgated under
the Exchange Act.

 

11

--------------------------------------------------------------------------------

 

 

(d)        Gross Up Payment.

 

(i)    Excess Parachute Payment. If Employee incurs the tax (the “Excise Tax”)
imposed by Section 4999 of the Code on “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code as the result of any payments or
distributions by Employer to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) or as a result of the acceleration of vesting of Options,
Restricted Stock Units or other rights (collectively, the “Payments”), Employer
shall pay to Employee an amount (the “Gross Up Payment”) such that the net
amount retained by Employee, after deduction of (1) any Excise Tax owed upon any
Payments (other than payments provided by this Section 10(d)(i)) and (2) any
federal, state and local income and employment taxes owed (together with
penalties and interest) and Excise Tax owed, upon the payments provided by this
Section 10(d)(i), shall be equal to the amount of the Payments (other than
payments provided by this Section 10(d)(i)).

 

(ii)     Applicable Rates. For purposes of determining the Gross Up Payment
amount, Employee shall be deemed:

 

(1)    to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individual taxpayers in the calendar year in which
the Change In Control occurs (which rate shall be adjusted as necessary to take
into account the effect of any reduction in deductions, exemptions or credits
otherwise available to Employee had the Gross Up Payment not been received);

 

(2)     to pay additional employment taxes as a result of the receipt of the
Gross Up Payment in an amount equal to the highest marginal rate of employment
taxes applicable to wages; provided that if any employment tax is applied only
up to a specified maximum amount of wages, such limit shall be taken into
account for purposes of such calculation; and

 

(3)     to pay state and local income taxes at the highest marginal rates of
taxation in the state and locality of Employee’s residence on the date of the
Change In Control, net of the maximum reduction in federal income taxes that
could be obtained from deduction of such state and local taxes.

 

(iii)    Determination of Gross Up Payment Amount. The determination of the
Gross Up Payment amount shall be made, at Employer’s expense, by Grant Thornton
LLP or another nationally recognized public accounting firm selected by Employer
and reasonably acceptable to Employee (in either case, the “Accountants”). If
the Excise Tax amount payable by Employee, based upon a “Determination,” is
different from the Excise Tax amount computed by the Accountants for purposes of
determining the Gross Up Payment amount, then appropriate adjustments to the
Gross Up Payment amount shall be made in the manner provided in
Section 10(d)(iv). For purposes of the calculations and determinations under
this Section 10(d)(iii), the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. For purposes of determining the Gross Up Payment amount prior to any
Determination of the Excise Tax amount, the following assumptions shall be
utilized:

 

12

--------------------------------------------------------------------------------

 

 

(1)    that portion of the Termination Payment that is attributable to the items
described in Sections 10(b)(i)(1)(I) and (II) and Section 10(b)(i)(2)(IV), and
the Gross Up Payment, shall be treated as Parachute Payments;

 

(2)     no portion of any payment made pursuant to Sections 10(b)(i)(2)(I), (II)
or (III) or Section 11(c) shall be treated as a Parachute Payment;

 

(3)     the amount payable to Employee pursuant to Section 10(k) shall be

 

(I)     deemed to be equal to 15% of the amount determined under Section
10(b)(i)(1)(I);

 

(II)    deemed to have been paid immediately following the Change In Control;

 

(III)   deemed to include the additional amount payable under Section 10(k), if
any, for additional taxes payable by Employee as a result of the receipt of the
payment described in Section 10(k); and

 

(IV)   treated 100% as a Parachute Payment;

 

(4)     it shall be assumed that all of the payments that could potentially be
made to Employee pursuant to the Consulting Agreement shall be made, and all of
such payments shall be treated as Parachute Payments; provided that nothing in
this Section 10(d)(iii)(4) shall limit or reduce the payment of any amount
similar to the Gross Up Payment under the Consulting Agreement; and

 

(5)   acceleration of vesting, if any, of any Options, Restricted Stock Units,
or other equity-based awards shall be determined in a manner consistent with
Treasury Regulation Section 1.280G-1, Q/A-24, as applicable.

 

(iv)    Time For Payment. Subject to Section 11(p), Employer shall pay the
estimated Gross Up Payment amount in cash to Employee on or within 10 business
days of the date that the related Excise Tax is required to be remitted to the
relevant taxing authorities. Employee and Employer agree to reasonably cooperate
in the determination of the actual Gross Up Payment amount. Further, Employee
and Employer agree to make such adjustments to the estimated Gross Up Payment
amount as may be necessary to equal the actual Gross Up Payment amount based
upon a Determination, which in the case of Employee shall refer to refunds of
prior overpayments and in the case of Employer shall refer to makeup of prior
underpayments.

 

(e)        Term. Notwithstanding the provisions of Section 3, if a Change In
Control occurs prior to the date on which Employee’s employment hereunder is
terminated pursuant to Section 3, Sections 10, 11 and 12 shall continue in
effect until the date of termination pursuant to Section 3 or the date that is
12 months after the date of the Change In Control, whichever is later.

 

13

--------------------------------------------------------------------------------

 

 

(f)        Consulting Agreement. To preserve a sound and vital management team
for the Company during the period immediately following a Change In Control,
Employee agrees that, in the event of a Triggering Termination, Employee shall
enter into a Consulting Agreement (the “Consulting Agreement”) in the form
attached hereto as Exhibit A if requested by the Board of Directors of the
Company within 30 days after the Change In Control. If Employee breaches his
obligation under the preceding sentence by declining to enter into a Consulting
Agreement, as liquidated damages for such breach and not as a penalty, Employee
shall pay to Employer the amount that Employee otherwise would have received as
compensation from Employer under the Consulting Agreement assuming Employee
fully performed his obligations thereunder.

 

(g)       No Duty to Mitigate Damages. Employee’s rights and privileges under
this Section 10 shall be considered severance pay in consideration of his past
service and his continued service to Employer from the Commencement Date, and
his entitlement thereto shall neither be governed by any duty to mitigate his
damages by seeking further employment nor offset by any compensation that he may
receive from future employment.

 

(h)       No Right To Continued Employment. This Section 10 shall not give
Employee any right of continued employment or any right to compensation or
benefits from Employer except the rights specifically stated herein.

 

(i)      Exercise of Stock Options. Employee may hold options (“Options”) issued
under the Equity Incentive Plan. Employer shall take no action to facilitate a
transaction involving a Change In Control unless it has taken such action as may
be necessary to ensure that Employee has the opportunity to exercise all Options
he may then hold, at a time and in a manner that shall give Employee the
opportunity to sell or exchange the securities of Employer acquired upon
exercise of his Options, if any (the “Acquired Securities”), at the earliest
time and in the most advantageous manner any holder of the same class of
securities as the Acquired Securities is able to sell or exchange such
securities in connection with such Change In Control. Employer acknowledges that
its covenants in the preceding sentence (the “Covenants”) are reasonable and
necessary in order to protect the legitimate interests of Employer in
maintaining Employee as one of its employees and that any violation of the
Covenants by Employer would result in irreparable injuries to Employee, and
Employer therefore acknowledges that in the event of any violation of the
Covenants by Employer or its directors, officers or employees, or any of their
respective agents, Employee shall be entitled to obtain from any court of
competent jurisdiction temporary, preliminary and permanent injunctive relief in
order to (i) obtain specific performance of the Covenants, (ii) obtain specific
performance of the exercise of his Options and the sale or exchange of the
Acquired Securities in the advantageous manner contemplated above or (iii)
prevent violation of the Covenants; provided that nothing in this Agreement
shall be deemed to prejudice Employee’s rights to damages for violation of the
Covenants.

 

(j)         Coordination With Separation Payments.

 

(i)      After the termination of Employee’s employment hereunder:

 

(1)     if Employee is entitled to receive Separation Payments; and

 

14

--------------------------------------------------------------------------------

 

 

(2)     Employee subsequently becomes entitled to receive a Termination Payment,
then

 

(ii)     The payment dates of all unpaid Separation Payments shall remain
unchanged and the Termination Payment (reduced by the amount of the remaining
Separation Payments) shall be made in equal monthly installments over the
remaining portion of the Separation Payment Period.

 

(k)     Outplacement Services. If Employee becomes entitled to receive a
Termination Payment under this Section 10, Employer agrees to reimburse Employee
for any outplacement consulting fees and expenses incurred by Employee during
any Applicable Period and during the two-year period following the Change In
Control; provided that the aggregate amount reimbursed by Employer shall not
exceed 15% of Employee’s Base Salary in effect immediately prior to the
Triggering Termination. In addition and as to each reimbursement payment, to the
extent that any reimbursement under this Section 10(k) is subject to federal,
state or local income taxes, Employer shall pay Employee an additional amount
such that the net amount retained by Employee, after deduction of any federal,
state and local income tax on the reimbursement and such additional amount,
shall be equal to the reimbursement payment. All amounts under this Section
10(k) shall be paid by Employer within 15 days after Employee’s presentation to
Employer of any statements of such amounts and thereafter shall bear interest at
the rate of 18% per annum or, if different, the maximum rate allowed by law
until paid by Employer, and all accrued and unpaid interest shall bear interest
at the same rate, all of which interest shall be compounded daily.

 

SECTION 11.   General.

 

(a)       Notices. Except as provided in Section 10(b)(iv), all notices and
other communications hereunder shall be in writing or by written
telecommunication, and shall be deemed to have been duly given if delivered
personally or if mailed by certified mail, return receipt requested or by
written telecommunication, to the relevant address set forth below, or to such
other address as the recipient of such notice or communication shall have
specified to the other party in accordance with this Section 11(a):

 

 

If to Employer, to:   with a copy to:       Rocky Mountain Chocolate Factory,
Inc.   Perkins Coie LLP 265 Turner Drive   1900 Sixteenth Street, Suite 1400
Durango, Colorado 81301   Denver, CO 80202-5255 Attention: President  
Attention: Sonny Allison Facsimile Number: (970) 382-7366   Facsimile Number:
(303) 291-2414     Email: SAllison@perkinscoie.com

 

 

 

If to Employee, to:

[Address]

 

15

--------------------------------------------------------------------------------

 

 

(b)       Withholding; No Offset. All payments required to be made to Employee
by Employer shall be subject to the withholding of such amounts, if any,
relating to federal, state and local taxes as may be required by law. No
payments under Section 10 shall be subject to offset or reduction attributable
to any amount Employee may owe to Employer or any other person.

 

(c)        Legal and Accounting Costs. Employer shall pay all attorney’ and
accountant’ fees and costs incurred by Employee as a result of any breach by
Employer of its obligations under this Agreement, including without limitation
all such costs incurred in contesting or disputing any determination made by
Employer under Section 10 or in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Code to any
payment under Section 10. Subject to Section 11(p), reimbursements of such costs
shall be made by Employer within 15 days after Employee’s presentation to
Employer of any statements of such costs and thereafter shall bear interest at
the rate of 18% per annum or, if different, the maximum rate allowed by law
until paid by Employer, and all accrued and unpaid interest shall bear interest
at the same rate, all of which interest shall be compounded daily.

 

(d)        Equitable Remedies. Each of the parties hereto acknowledges and
agrees that upon any breach by Employee of his obligations under any of Sections
7, 8 and 9, Employer shall have no adequate remedy at law and accordingly shall
be entitled to specific performance and other appropriate injunctive and
equitable relief.

 

(e)       Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

(f)        Waivers. No delay or omission by either party in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

(g)      Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

(h)        Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

 

(i)         Reference to Agreement. Use of the words “herein,” “hereof,”
“hereto,” “hereunder” and the like in this Agreement refer to this Agreement
only as a whole and not to any particular section or subsection of this
Agreement, unless otherwise noted.

 

16

--------------------------------------------------------------------------------

 

 

(j)         Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties and shall be enforceable by the personal
representatives and heirs of Employee and the successors and assigns of
Employer. This Agreement may be assigned by Employer to a legal
successor-in-interest of Employer or to a wholly owned subsidiary to which
substantially all the business and operations of Employer are transferred. If
Employee dies while any amounts would still be payable to him hereunder, such
amounts shall be paid to Employee’s estate. This Agreement is not otherwise
assignable by Employee or Employer.

 

(k)        Entire Agreement. This Agreement contains the entire understanding of
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.

 

(l)        Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Colorado,
without regard to its choice of law principles.

 

(m)      Gender and Number. The masculine gender shall be deemed to denote the
feminine or neuter genders, the singular to denote the plural, and the plural to
denote the singular, where the context so permits.

 

(n)      Assistance in Litigation. During the term of this Agreement and for a
period of two years thereafter, Employee shall, upon reasonable notice, furnish
such information and proper assistance to Employer as may reasonably be required
by Employer in connection with any litigation in which Employer is, or may
become, a party and with respect to which Employee’s particular knowledge or
experience would be useful. Employer shall reimburse Employee for all reasonable
out-of-pocket expenses incurred by Employee in rendering such assistance. The
provisions of this Section 11(n) shall continue in effect notwithstanding
termination of Employee’s employment hereunder for any reason.

 

(o)       Legal Fees. Employer shall pay and be responsible for all legal fees,
costs of litigation and other expenses that Employee may incur as a result of
Employer’s failure to perform under this Agreement or as a result of Employer,
any Acquiring Person or any affiliate of Employer seeking to terminate this
Agreement other than in accordance with the terms hereof or contesting the
validity or enforceability of this Agreement.

 

(p)       Section 409A. The parties intend that this Agreement and the payments
and other benefits provided hereunder be exempt from the requirements of
Section 409A to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4) or
otherwise. To the extent Section 409A is applicable to this Agreement (and such
payments and benefits), the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Section 409A. Notwithstanding any other provision
of this Agreement to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:

 

17

--------------------------------------------------------------------------------

 

 

(i)       with respect to any payments and benefits under this Agreement to
which Section 409A applies, all references in this Agreement to the termination
of Employee’s employment are intended to mean Employee’s “separation from
service,” within the meaning of Code Section 409A(a)(2)(A)(i);

 

(ii)        if Employee is a “specified employee,” within the meaning of Code
Section 409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting
Executive to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Executive's “separation from service,”
within the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid to
Executive during such period, but shall instead be accumulated and paid to
Executive (or, in the event of Executive’s death, Executive's estate) in a lump
sum on the first business day following the earlier of (A) the later of the date
that is six months after Executive’s separation from service or the 18-month
anniversary of the Commencement Date or (B) Executive’s death;

 

(iii)      to the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement will be provided in accordance with the
following: (A) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (B) any reimbursement of an eligible expense will be paid to Employee on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and (C) any right to reimbursements or in-kind
benefits under this Agreement will not be subject to liquidation or exchange for
another benefit;

 

(iv)      in the event Employee becomes entitled to a tax gross-up payment under
this Agreement (including, without limitation, an adjustment to the estimated
Gross Up Payment amount is necessary pursuant to Section 10(d)(iv) based upon a
Determination), the tax gross-up payment shall be made by Employer no later than
the end of Employee’s taxable year in which Employer remits the related taxes;
and

 

(v)         each payment provided under this Agreement shall be treated as a
separate payment. 

 

The Company makes no representations or warranties to Employee with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Section 409A from
Employee or any other individual to the Company or any of its affiliates.
Employee, by executing this Agreement, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences.

 

18

--------------------------------------------------------------------------------

 

 

SECTION 12.   Definitions. As used in this Agreement, the following terms will
have the following meanings:

 

(a)        Accountants has the meaning ascribed to it in Section 10(d)(iii).

 

(b)        Acquired Securities has the meaning ascribed to it in Section 10(i).

 

(c)        Acquiring Person has the meaning ascribed to it in Section 10(c).

 

(d)        Agreement has the meaning ascribed to it in the introductory
paragraph of this document.

 

(e)        Agreement Termination has the meaning ascribed to it in
Section 10(a)(iv)(1). References in this Agreement to termination of Employee’s
employment with Employer, in any form, shall be deemed to include (whether or
not so expressed) an Agreement Termination.

 

(f)         Applicable Period means, with respect to any Change In Control, the
period of 90 days immediately preceding the Change In Control.

 

(g)        Base Salary has the meaning ascribed to it in Section 4(a).

 

(h)        Cause has the meaning ascribed to it in Section 6(a)(ii).

 

(i)         Change In Control has the meaning ascribed to it in Section 10(c).

 

(j)         Code means the Internal Revenue Code of 1986, as amended.

 

(k)        Commencement Date has the meaning ascribed to it in Section 3.

 

(l)         A Concurring Person is an individual who is the Chairman of the
Board of Directors of the Company or a member of the Compensation Committee of
the Board of Directors of the Company (or, if no Compensation Committee exists,
or there are fewer than two members of the Compensation Committee, a nonemployee
member of the Board of Directors of the Company) at the time in question.

 

(m)       Confidential Information has the meaning ascribed to it in Section
8(b).

 

(n)        Constructively Terminated with respect to an Employee’s employment
with Employer will be deemed to have occurred if Employer, without the consent
of Employee,

 

(i)     demotes Employee to a lesser position, either in title or responsibility
(whether or not there is a change in title), than the highest position held by
Employee with Employer at any time during Employee’s employment with Employer;

 

(ii)   decreases Employee’s compensation below the highest level in effect at
any time during Employee’s employment with Employer or reduces Employee’s
benefits and perquisites below the highest levels in effect at any time during
Employee’s employment with Employer (other than as a result of any amendment or
termination of any employee or group or other executive benefit plan, which
amendment or termination is applicable to all executives of Employer);

 

19

--------------------------------------------------------------------------------

 

 

(iii)    requires Employee to relocate to a principal place of business more
than 25 miles from the principal place of business occupied by Employer on the
first day of an Applicable Period; or

 

(iv)    requests or proposes to amend this Agreement, if the proposed amendment
would have any of the effects contemplated by clauses (i), (ii) or (iii) above
or otherwise impose any additional burdens or obligations on, or diminish any
rights of, Employee.

 

Notwithstanding any provision in this Agreement to the contrary, Employee’s
employment shall not be treated as Constructively Terminated by Employer unless
(i) Employee notifies Employer in writing of the existence of the condition
which Employee believes constitutes a Constructive Termination within 90 days of
the initial existence of such condition (which notice specifically identifies
such condition), (ii) Employer fails to remedy such condition within 30 days
after the date on which it receives such notice (the “Remedial Period”), and
(iii) Employee actually terminates employment within 30 days after the
expiration of the Remedial Period.

 

(o)        Consulting Agreement has the meaning ascribed to it in Section 10(f).

 

(p)        Continued Performance Obligation has the meaning ascribed to it in
Section 10(a)(iv)(3).

 

(q)        Covenants has the meaning ascribed to it in Section 10(i).

 

(r)        Designated Industry has the meaning ascribed to it in Section
9(a)(i)(1).

 

(s)        Determination has the meaning ascribed to such term in Section
1313(a) of the Code.

 

(t)        Disability with respect to Employee shall be deemed to have occurred
whenever Employee is rendered unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuing period of not less than 12 months. In the case of any
dispute, the determination of Disability will be made by a licensed physician
selected by Employer, which physician’s decision will be final and binding.

 

(u)        Employee has the meaning ascribed to it in the introductory paragraph
of this Agreement.

 

(v)        Employer has the meaning ascribed to it in the introductory paragraph
of this Agreement.

 

(w)       Equity Incentive Plan means the Rocky Mountain Chocolate Factory, Inc.
2007 Equity Incentive Plan, as amended from time to time, and any successor
plan.

 

(x)        Exchange Act has the meaning ascribed to it in Section 10(c).

 

20

--------------------------------------------------------------------------------

 

 

(y)        Excise Tax has the meaning ascribed to it in Section 10(d)(i).

 

(z)        Gross Up Payment has the meaning ascribed to it in Section 10(d)(i).

 

(aa)      Inventions has the meaning ascribed to it in Section 7(a).

 

(bb)      Options has the meaning ascribed to it in Section 10(i).

 

(cc)      Parachute Payments has the meaning ascribed to it in Section
280G(b)(2) of the Code.

 

(dd)      Payments has the meaning ascribed to it in Section 10(d)(i).

 

(ee)      Section 409A means Section 409A of the Code and any official guidance
and regulations issued thereunder.

 

(ff)       Separation Payment Period has the meaning ascribed to it in Section
6(b)(ii).

 

(gg)      Separation Payments has the meaning ascribed to it in Section
6(b)(ii).

 

(hh)      Share Acquisition has the meaning ascribed to it in Section 10(c).

 

(ii)        Subsequent Share Acquisition has the meaning ascribed to it in
Section 10(c).

 

(jj)       Target Bonus means, with respect to each Employee, the dollar amount
that is equal to the established percentage of such Employee’s Base Salary that
would be paid to Employee under any incentive bonus plan of Employer assuming
the measurement criteria contained in such plan with respect to Employee were
achieved for the bonus period in which the Change In Control occurred.

 

(kk)      Termination Payment has the meaning ascribed to it in Section
10(b)(i)(1).

 

(ll)        Triggering Termination has the meaning ascribed to it in Section
10(a).

 

21

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date and year first above written.

 

 

ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. 

 

 

 

 

 

 

 

 

 

       

 

By:

/s/ Scott G. Capdevielle

 

 

 

 

 

 

Name: 

Scott G. Capdevielle 

 

          Title: Director and Chairman of the Compensation Committee      of the
Rocky Mountain Chocolate Factory, Inc.      Board of Directors                  
          EMPLOYEE                             By: /s/ Bryan J. Merryman      
Bryan J. Merryman  

 

22

--------------------------------------------------------------------------------

 

 

Exhibit A

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”), dated as of ___________, ___
(“Effective Date”), is between Rocky Mountain Chocolate Factory, Inc., a
Delaware corporation (the “Company”), and Bryan J. Merryman (“Consultant”).

 

R E C I T A L S:

 

A.     Consultant was formerly employed by the Company as an executive officer.

 

B.     Consultant and the Company previously entered into an Employment
Agreement, dated as of ____________ (“Employment Agreement”), under which
Consultant is obligated to enter into this Agreement at the request of the Board
of Directors of the Company under certain circumstances.

 

C.     The Board of Directors of the Company has requested that Consultant enter
into this Agreement and Consultant is willing to do so.

 

NOW, THEREFORE, for and in consideration of the mutual promises contained in
this Agreement, and on the terms and subject to the conditions set forth in this
Agreement, the parties agree as follows:

 

SECTION 1.     Duties. The Company retains Consultant to provide, and Consultant
agrees to render, such consulting and advisory services as may be requested from
time to time by the Company’s Board of Directors. Consultant agrees to devote
his attention, skills and best efforts to the performance of his duties under
this Agreement. Consultant shall not be obligated, however, to devote more than
30 hours per month to the discharge of his responsibilities under this
Agreement. Consultant shall be an independent contractor, not an employee of the
Company, during the term of this Agreement.

 

SECTION 2.    Term. The term for providing consulting services under this
Agreement commences on the Effective Date and continues, unless earlier
terminated pursuant to Section 5, until 180 days after the date of the Change In
Control, as defined in the Employment Agreement.

 

SECTION 3.    Compensation. In consideration for the services provided by
Consultant, the Company shall pay to Consultant an amount equal to one-half of
his annual base compensation considered for purposes of Section 10(b)(i)(l)(I)
of the Employment Agreement, which amount shall be paid in six equal monthly
installments, with the first installment due and payable on the Effective Date.

 

SECTION 4.    Expenses. The parties anticipate that Consultant, in connection
with the services to be performed by him under this Agreement, will incur
expenses for travel, lodging and similar items. The Company shall advance the
estimated amount of such expenses to Consultant and shall, within 15 days after
Consultant’s presentation to the Company of reasonable documentation the actual
expenses, reimburse Consultant for all expenses incurred by Consultant in the
performance of his duties under this Agreement that have not been so advanced.

 

A-1

--------------------------------------------------------------------------------

 

 

SECTION 5.     Early Termination.

 

(a)        Events of Early Termination. This Agreement may terminate prior to
the expiration of the term specified in Section 2 as follows:

 

(i)     Death. Upon the death of Consultant during the term hereof.

 

(ii)     For Cause. For “Cause” immediately upon written notice by the Company
to Consultant. For purposes of this Agreement, a termination shall be for Cause
if:

 

(I)     Consultant commits an unlawful or criminal act involving moral
turpitude; or

 

(II)   Consultant (A) fails to obey lawful and proper written directions
delivered to Consultant by the Company’s Board of Directors; or (B) commits a
material breach of any of the covenants, terms and provisions of this Agreement
and such failure or breach continues uncured for more than 30 days after receipt
by Consultant of written notice from the Company of such failure or breach.

 

(b)       Payments Upon Early Termination. Consultant shall not be entitled to
any compensation upon termination of this Agreement pursuant to this Section 5
except for his compensation accrued but unpaid as of the date of such
termination and unpaid expense reimbursements under Section 4 for expenses
incurred in accordance with the terms hereof prior to such termination.

 

SECTION 6.     General.

 

(a)        Notices. All notices and other communications hereunder shall be in
writing or by written telecommunication and shall be deemed to have been duly
given if delivered personally or if mailed by certified mail, return receipt
requested or by written telecommunication, to the relevant address set forth
below, or to such other address as the recipient of such notice or communication
shall have specified to the other party hereto in accordance with this Section
6(a):

 

 

 

 

If to the Company, to:

 

with a copy to:

 

 

 

Rocky Mountain Chocolate Factory, Inc.

 

Perkins Coie LLP

265 Turner Drive

 

1900 Sixteenth Street, Suite 1400

Durango, Colorado 81301

 

Denver, CO 80202-5255

Attention: President
Facsimile Number: (970) 382-7366

 

Attention: Sonny Allison

Facsimile Number: (303) 291-2414

 

 

 

 

If to Consultant, to:

 

[Insert Address as of Effective Date]

 

A-2

--------------------------------------------------------------------------------

 

 

(b)       Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

(c)        Waivers. No delay or omission by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.

 

(d)      Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

(e)        Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

 

(f)       Reference to Agreement. Use of the words “hereof,” “hereto,”
“hereunder” and the like in this Agreement refer to this Agreement as a whole
and not to any particular section or subsection of this Agreement, unless
otherwise noted.

 

(g)        Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties and shall be enforceable by the personal
representatives and heirs of Consultant and the successors of the Company. If
Consultant dies while any amounts would still be payable to him hereunder, such
amounts shall be paid to Consultant’s estate. This Agreement is not otherwise
assignable by Consultant or by the Company.

 

(h)        Entire Agreement. This Agreement contains the entire understanding of
the parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.

 

(i)        Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Colorado,
without regard to its choice of law principles.

 

(j)         Gender and Number. The masculine gender shall be deemed to denote
the feminine or neuter genders, the singular to denote the plural, and the
plural to denote the singular, where the context so permits.

 

(k)      Section 409A. The parties intend that this Agreement and the payments
and other benefits provided hereunder be exempt from the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and any official guidance
and regulations issued thereunder (collectively, “Section 409A”) to the maximum
extent possible. To the extent Section 409A is applicable to this Agreement (and
such payments and benefits), the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Section 409A. Notwithstanding any other provision
of this Agreement to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary, to the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement will be provided
in accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense will be paid to Employee on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (iii) any
right to reimbursements or in-kind benefits under this Agreement will not be
subject to liquidation or exchange for another benefit.

 

 

 

[Signature Page Follows]

 

A-3

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date and year first above written.

 

 

ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. 

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

       

 

Name: 

 

 

 

 

 

 

  Title:                               CONSULTANT                            
By:         Bryan J. Merryman  

 

A-4

 